EXHIBIT 99.1 JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of June 5, 2014, by and among the parties signatories hereto.The undersigned hereby agree that the Statement on Schedule 13G with respect to the shares of common stock, par value $0.01 per share, of Hawaiian Telcom Holdco, Inc., a Delaware corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. TWIN HAVEN SPECIAL OPPORTUNITIES FUND III, L.P. By: /s/ Paul Mellinger Name: Paul Mellinger Title: Managing Member TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS III, L.L.C. By: /s/ Paul Mellinger Name: Paul Mellinger Title: Managing Member TWIN HAVEN SPECIAL OPPORTUNITIES FUND IV, L.P. By: /s/ Paul Mellinger Name: Paul Mellinger Title: Managing Member TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS IV, L.L.C. By: /s/ Paul Mellinger Name: Paul Mellinger Title: Managing Member TWIN HAVEN CAPITAL PARTNERS, L.L.C. By: /s/ Paul Mellinger Name: Paul Mellinger Title: Managing Member /s/ Robert Webster Robert Webster /s/ Paul Mellinger Paul Mellinger
